COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Oscar Edward Meza v. The State of Texas

Appellate case number:      01-17-00281-CR

Trial court case number:    1363191

Trial court:                182nd District Court of Harris County

        This Court’s May 16, 2017 Memo Opinion and Judgment dismissed this appeal
for want of jurisdiction. On June 5, 2017, appellant, Oscar Edward Meza, filed a pro se
motion for extension of time seeking a “90 day extension of time, or the most the
Honorable Court[] can grant.” Appellant seeks “sufficient time to gather promising
documents and material to submit to make a diligent and good faith effort to bring the
above matter to an early determination.” Because the fifteen-day deadline to file a
motion for rehearing was May 31, 2017, and any extension request would be due within
fifteen days of that date, or by June 15, 2017, this pro se motion is construed as a timely
motion for extension of time to file a rehearing motion. See TEX. R. APP. P. 49.1, 49.8.


       However, according to the clerk’s record, the trial court appointed counsel, Kyle
Reeves Sampson, to represent appellant in this appeal on April 19, 2017. Appointed
counsel has not filed a motion to withdraw and nothing in the clerk’s record indicates
that counsel has been allowed to withdraw. See TEX. R. APP. P. 6.5. Accordingly, the
Court DISMISSES appellant’s pro se motion for an extension of time to file a rehearing
motion because he is still represented by counsel and is not entitled to hybrid
representation. See Patrick v. State, 906 S.W.2d 4 81, 4 98 (Tex. Crim. App. 1995) (pro
se motion while appellant is represented by counsel presents nothing for appellate court
to review because criminal defendants are not entitled to hybrid representation).

       In addition, appointed counsel still has a duty to inform appellant of the result of
this appeal and that he may, on his own, pursue discretionary review in the Texas Court
of Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005). Thus, Kyle Reeves Sampson must send the required notice, mail a copy of the
opinion and judgment to the appellant, and file a certificate of service within 10 days
from the date of this Order. If counsel has done so already, counsel must file a
certificate of service with the Clerk of this Court, within 10 days of the date of this Order,
of the date such service was made on the pro se appellant. Cf. TEX. R. APP. P. 6.5(c).


       It is so ORDERED.


Judge’s signature: /s/ Evelyn V. Keyes
                     Acting individually       Acting for the Court

Date: June 13, 2017